NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 18 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


JAMES GARY HAMILTON; BEVERLY                     No. 11-57192
E. HAMILTON,
                                                 D.C. No. 3:11-cv-00977-DMS-
             Plaintiffs - Appellants,            RBB

   v.
                                                 MEMORANDUM*
HOME SALES INC.; et al.,

             Defendants - Appellees.

                     Appeal from the United States District Court
                        for the Southern District of California
                      Dana M. Sabraw, District Judge, Presiding

                            Submitted December 9, 2014**

Before:       WALLACE, LEAVY, and BYBEE, Circuit Judges.

        James Gary Hamilton and Beverly E. Hamilton appeal pro se from the

district court’s judgment dismissing their action arising out of foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny the
Hamiltons’ request for oral argument, set forth in their opening brief.
the district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6),

Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.

      The district court properly dismissed the Hamiltons’ Federal Debt Collection

Practices Act (“FDCPA”) claim because the Hamiltons failed to allege facts

sufficient to show that any defendant is a debt collector within the meaning of the

FDCPA. See 15 U.S.C. § 1692a(6) (definition of “debt collector” under FDCPA);

Schlegel v. Wells Fargo Bank, NA, 720 F.3d 1204, 1208 (9th Cir. 2013) (complaint

“must plead factual content that allows the court to draw the reasonable inference”

that defendant is a “debt collector” as defined by the FDCPA (citation and internal

quotation marks omitted)).

      The district court properly dismissed the Hamiltons’ Real Estate Settlement

Procedures Act (“RESPA”) claim because the Hamiltons failed to allege facts

sufficient to show that they suffered any actual damages from the alleged RESPA

violation. See 12 U.S.C. § 2605(f)(1) (limiting recovery to “actual damages”

where there is no pattern or practice of noncompliance with the requirements of

§ 2605).

      The district court properly dismissed the Hamiltons’ 42 U.S.C. § 1983 claim

because the Hamiltons failed to allege facts sufficient to show that defendants were

                                          2                                  11-57192
acting under color of state law. See Apao v. Bank of N.Y., 324 F.3d 1091, 1095

(9th Cir. 2003) (bank using a non-judicial foreclosure procedure provided by state

law was not a government actor under § 1983; extensive regulation does not

convert a private company into a state actor liable under § 1983).

      The district court did not abuse its discretion in declining to exercise

jurisdiction over the Hamiltons’ state law claims after dismissing the federal claims

with prejudice. See 28 U.S.C. § 1367(c)(3); Ove v. Gwinn, 264 F.3d 817, 821,

826 (9th Cir. 2001) (setting forth standard of review and explaining that “[a] court

may decline to exercise supplemental jurisdiction over related state-law claims

once it has dismissed all claims over which it has original jurisdiction” (citation

and internal quotation marks omitted)).

      We reject the Hamiltons’ contentions concerning compliance with Federal

Rule of Civil Procedure 8 and the district court’s alleged denial of leave to amend.

      AFFIRMED.




                                           3                                     11-57192